DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, in an elastomeric artificial nipple structure utilized as a substitute nipple for presentation to a child, the improvement comprising the artificial nipple structure being produced by a process of placing a nipple region of a breast using physical stimulus into an active state of lactation made read for the expression of milk to a child when nursing, the active state of lactation being characterized by morphological changes to the actual nipple that naturally occur due to the accumulation of milk in interior ducts proximate an areola associated with actual nipple and imaging the nipple region of the breast in the active state devoid of the physical stimulus, as recited in claim 1, or an artificial nipple comprising a nipple portion produced from 3D image data obtained by imaging a nipple region of a breast in an active state of lactation characterized by morphological changes to the nipple region of the breast that naturally occur due to the accumulation of milk in interior ducts proximate an areola associated with the nipple region, the active state of lactation being produced by physical stimulation of the nipple region, the imaging being conducted in the absence of the physical stimulation of the nipple region and before he nipple region reverts to a resting state, as recited in claim 8.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to WO 2017/019401 (Dretzaka-Kaye).  The applicant points out that Dretzaka-Kaye does not teach or suggest this recited limitation because it fails to teach a product produced by the process including imaging the nipple region of the breast in the active state of lactation devoid of the physical stimulus where the active state of lactation is characterized by morphological changes to the actual nipple that naturally occur due to the accumulation of milk in interior ducts proximate an areola associated with the actual nipple. Examiner agrees. Examiner also notes Applicant’s argument that “[t]he process limitations must be given weight because the product “can only be defined by the process steps by which the product is made” (page 7, filed 05/06/2022).
As discussed above, Dretzaka-Kaye does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Dretzaka-Kaye, alone or in combination, to teach the claimed artificial nipple structure.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771